Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 4/29/21.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comer Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/21 has been entered.
Cancellation of non-elected claims
This application is in condition for allowance except for the presence of claims 16-20 directed to an Invention that is non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious does not suggest or render obvious a detection device for detecting a chemical species, particularly characterized by, a sensitive structure on the anode region and including a 

The closest prior art of record and to the Examiner’s knowledge does not suggest of render obvious a device, particularly characterized by an enriched region having the first type of conductivity and in the layer, the enriched region having a greater doping level than the layer; an anode region of a second type of conductivity, which extends in the cathode region starting from the front surface, a portion of the anode region being positioned on the enriched region; a sensitive structure arranged on the anode region and including a sensitive region, said sensitive region having an electrical permittivity that depends upon a concentration of a chemical species, as detailed in claim 9.  Claims 10 and 11 depend from claim 9.
The closest prior art of record and to the Examiner’s does not suggest or render obvious a detection system, particularly characterized by, a sensitive structure arranged on the anode region and including a sensitive region, the sensitive region having an electrical permittivity that depends upon a concentration of a chemical species, a portion of the sensitive region directly overlying the anode region, as detailed in claim 12.  Claims 13-15 depend from claim 12.

The closest prior art of record, Mazzillo et al. (US PGPub 2017/0314989, hereinafter referred to as “Mazzillo”), teaches in figure 1-9, and corresponding text a detection device for detecting a chemical species, comprising: a body of semiconductor (1) delimited by a front surface; a Geiger-mode avalanche diode (GM-APD) in the body of semiconductor material, the Geiger-mode avalanche diode including: a cathode region (8) of having a first type of conductivity formed in the body and extending from the front surface (figure 1; [0032-0035]); and an anode region (12) of having a second type of conductivity, which extends in the cathode region starting from the front surface (figure 1; [0032-0035]); a sensitive structure arranged on the anode region and including a sensitive region, said sensitive region (44) having an electrical permittivity that depends upon a concentration of said chemical species (figure 1; [0055]); and a resistive region (32) on the sensitive structure (44) and electrically coupled to the anode region (12) (figure 1; [0055-0059]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 1, 2021


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896